MEMORANDUM **
Carmelita Lapitan Asuncion, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her a continuance. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations, Sandoval-Luna v. Mukasey, 526 F.Sd 1243, 1246 (9th Cir.2008), and we deny the petition for review.
The agency did not err in denying Asuncion’s motion for a continuance because the IJ previously granted a six-month continuance and Asuncion’s eligibility for an S Visa remained speculative at the time of her March 17, 2005 hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (to prevail on a due process challenge, an individual must show error and substantial prejudice); see also Sandoval-Luna, 526 F.3d at 1247 (no prejudice where IJ denied a continuance because relief was only speculatively available).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate fgr publication and is not precedent except as provided by 9th Cir. R. 36-3.